The application for a rehearing and the briefs in support thereof are predicated on a misconstruction of our opinion. We simply held that a lessee of the usual mineral or gas and oil lease has no real right in or servitude on the leased land and is not a judgment creditor type obligee and therefore cannot, in his own right or name, institute a petitory or possessory action. We made no attempt to make an exclusive list of the remedies such a party is entitled to under the law, nor to confine the remedy to an action for damages only. If such lessees have the additional remedies of injunction and specific performance, which counsel for the lessee here contend it has, that further confirms our view that such parties are not without a remedy and that their rights are protected, although the law withholds from them the possessory and petitory actions.
Rehearing refused.